888 F.2d 1392
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dale Maurice MILLER, Plaintiff-Appellant,v.Mycheal EVANS, Defendant-Appellee.
No. 89-1397.
United States Court of Appeals, Sixth Circuit.
Nov. 13, 1989.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This pro se Michigan prisoner appeals the district court's judgment dismissing his civil rights complaint as frivolous under 28 U.S.C. Sec. 1915(d).  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
In a complaint filed under 42 U.S.C. Sec. 1983, Dale Maurice Miller claimed defendant denied his request for a grievance form.  Miller requested injunctive and monetary relief.


3
Upon review, we conclude that the complaint was properly dismissed as frivolous within the meaning of 28 U.S.C. Sec. 1915(d) because it lacks an arguable basis in law and in fact.    See Neitzke v. Williams, 109 S.Ct. 1827, 1833 (1989).


4
Miller's claim of a due process violation lacks an arguable basis in law because he did not allege infringement of a protected interest.  Although Miller arguably has a right to complain about the conditions of his confinement, see Cale v. Johnson, 861 F.2d 943, 950 (6th Cir.1988), he has no right to a particular grievance procedure.    See O'Bryan v. Saginaw County, Mich., 437 F.Supp. 582, 601 (E.D.Mich.1977).


5
Second, Miller's claim lacks an arguable basis in fact because he was not denied the opportunity to make his grievance known to the grievance coordinator in accordance with the policy directive.


6
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.